Title: Mary Smith Cranch to Abigail Adams, 27 May 1787
From: Cranch, Mary Smith
To: Adams, Abigail


        
          Braintree May 27th 1787
          My dear Sister
        
        I went to Boston yesterday & had the mortification to find my Letters did not go by Barnard or Davis although they had been on Board each of them. they got to town just as the vessels were sailing. Knox the Pilot took them as he was going on Board, & promiss’d to deliver them to the captain, but forgot it So after wearing them in His Pockit four or five days he return’d them as dirty as I suppose you will recieve them. captain Scot Who now has them, is to sail this day & although a week after the others he may arrive first— I had been uncommonly busy about the time I wrote my Letters or I Should not have been so late with them: I wanted to write much more & keept them back hopeing to have done it. I will not be so foolish again
        I have receiv’d the shirts for your eldest son, & the Linnen & cambrick for the others. the latter came as snug as could be nobody was the wiser for it. I Thank you my dear sister for your Present to my son. He sends his Duty & his thanks also— I saw cousin Charles yesterday in Boston he was well, & said his Brothers were too. There was a Publick exhibition at the end of the last term, the day before the spring vacation. your son JQA had a conference with two others upon this Question: which was the most benificial to mankind Law, Physic or Divinity? JQA mantaind the usefulness of Law. they all did well. your son was greatly applauded, both for the manner & matter, as also for the composition There were a number who presented Pieces to the gentlemen who were met that Day to inquire into the state of the college— Billy present’d a calculation of a Transit of Venus which is to take place some years hence & was so happy as to find that it agree’d within a few seconds with the calculations of some celebrated Astronomers. It was a labourious work for the Head—but he got himself honour by it.
        June 10th.
        We have had a great bustle in Braintree about our Representitive The two upper Parishs are Plague’d with a number of People unfriendly to goverment. Steven Penneman & captain Vintin set up in oppositition to Coll. Thayer who appear’d firm last year in supporting it for which reason he had the vote of every Friend of it, & got his Election by a majoraty of 12 this so nettle’d & dissapointe’d that party that they got the select men who by the way are every one of their side, to call a Town meeting, which they did in so private a way warning the People of a Sunday for the next day, & warning only such as they knew would answer their purpose that the meeting was over several days before the greatest part of the Town knew there had been one. In this meeting they agree’d to Petition the court to exclude coll Thayer from a seat in the House for the reasons set forth in the Petition some of which were, That many voted who were not qualified, some put in more votes than one & some whole handfulls. The great schoolar Faxen drew this wonderfull Instrument which for spelling grammer & composision was just what we could have expected from such a profound genious It was sign’d by a hundred & Two persons old capt Beals & his wise son Natt, were all who sign’d in this Parish— They got mr Morton to support their cause before a committee of the court which was chosen to consider of it— As soon as this was known our Party sent in a Petition also sign’d by a much greather number, of People all of them Men of property & respectability uncle Quincy & mr Cranch at their Head, declaring that they knew of no such transactions that most of them were present at the choise & did not hear of, or see any such things done. They beg that the matter may be examin’d into & if it should be found that they had no foundation for their charges they pray that their Petition may be dismiss’d as “The Brat of a Party who are endeavouring to raise sedition & tumults in the commonwealth.” Last Friday they had a hearing, all Braintree were there almost they were not able to support one charge & look’d very silly. They beg’d for another hearing which they are to have, but they will make nothing of it. Colln. Thayer had no reason to expect the support mr cranch has given him when he consider’d how ill he had formerly treated him: Coll Bass’s son told him he would not have him too proud upon the occation That it was not him but the cause we were supporting. This son of coll. Bass is a very worthy sensible man—one of the last acts of mr cranchs Political Life was to get mr Thaxter & him made a Justice of the Peace
        The governor has got such a counsel as I should think would mortify him at least some of them. The Friends of goverment chose such of the Senate as they knew would refuse in order to get a chance to chuse out of the People at large some good men but they missd their aim by seting up men which the others hated. General Warren is Speaker of the House, & nobody now is so proper for the chair as mr Hancock— He is more Learn’d more wise, more every thing, than mr Bowdoin
        
          “get Place & Wealth, if possible with grace.
          If not, by any means get wealth & Place”
        
        well apply now to some characters as well in those days when Pope writ these lines
        June 13th
        Cushing is to sail in a few days I hear I hope I shall not be too late for him. I wish I had any thing to send you that would be acceptable—but why should I be proud? no— I will rejoice that Providence has set you above the want of any thing I can do for you— I was in Boston yesterday & found all uncle Smiths Family with Docr. Welsh & Lady seting off for Newbury to the wedding of our cousin William— he is to be married this day. May they be as happy as virtue & good dispositions can make them— mrs otis & her Brother went yesterday morning earley. I should have lik’d to have seen him— I wonder when he will leave Blushing. we could not speak to him about miss Hannah without fetching up his colour— Mrs Otis & Welch are increasing in size fast—
        Your Son JQA & mine were in Boston yesterday They were well your other sons were so also. I told you in my last Letters that cousin would remain in Cambridge. he tells me he has alter’d his mind & thinks he shall live with mr Parsons— We are making some little preparation for commencment. I have sent my most respecfull complements to mr Tufts & Family at Newbury with an invitation to commencment—
        There are to be three english orations Bridge who was to have held a conference with Billy has obtain’d leave not to be present at commencment, so that instead of a conference, he is to have an oration upon Goverment He has been studying his uncle Adams late publication with care. I hope he will perform well He will not excell as a speaker till he has several more years over his head—but he will have no conceit’d airs—
        I drank Tea at mrs Quncys as I return’d from Boston yesterday. mrs Hall & miss Polly were there, they were dress’d in their new gowns & look’d very well. The thought of seeing her dear children return seems to give her new spirits she desires that I would give her kind & affectional Love to you all. Mrs Quincy & Nancy express their Joy at the prospect of your return as extatically as usual— our good uncle Quincy is as well as usual but cannot yet be perswaid’d out—
        Before this time you are I hope dandling your little Grandchild upon your knee—does it not make you feel old? or do you fancy it is your own & so feel your youth renew’d? as these relations increase you will find your unwillingness to have them settled at any great distance will not diminish—
        Betsy & Lucy are making up the linnen you sent your sons. We make cousin Tom no more than just sufficcent for present use he grows so fast it is imposible to keep any thing to fit him three months. JQA has two dozen which he has never yet had on. I often tell the girls they mend more than you would. your eldest son will want some more cotton stockings soon those he brought with him are so fine that I have been oblig’d to put new feet to them several times. those you sent will do much more service, & are cheaper than I can get them made here—
        We have been much affraid that mrs Russel was in a consumtion & are not yet without our fears although she appears to be much better She is with her Parents. She has a fine Baby but has been oblig’d to wean it, or rather to get a nurse for it. she carrys them about with her wherever she goes. I hope she will recover. She was always lovely, but appears more amiable now than ever— Her gentle spirit seems fitted for a better World, but we cannot help wishing to detain her a little longer with us—
        Remember me affectionatly to mr Adams to mr & Mrs Smith, to mrs Elworthy & Family also whenever you see them. tell her I mean to write when I can get time & believe me my dear sister yours affectionatly
        Mary Cranch
      